                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY

 James J. Vilt, Jr., Clerk of Court                                       Gene Snyder Courthouse
 502.625.3508                                                             601 W. Broadway
                                                                          Louisville, Kentucky, 40202


 July 30, 2021

 Zachary M. VanVactor
 Stites & Harbison, PLLC - Louisville
 400 W. Market Street, Suite 1800
 Louisville, KY 40202-3352

 Craig L. Johnson
 Steptoe & Johnson PLLC - Louisville
 700 N. Hurstbourne Parkway, Suite 115
 Louisville, KY 40222

In Re: Blue Cross Blue Shield Association v. GlaxoSmithKline LLC et al
       (Case No. 3:18-mc-0010)

 Dear Counsel:

 I have been contacted by Judge Jennings who presided over the above-mentioned case. Judge
 Jennings informed me that it has been brought to her attention that while she presided over this
 case, she owned stock in GlaxoSmithKline LLC.

 By way of background, this miscellaneous case was assigned to Judge Jennings on May 8, 2018.
 The non-party subpoena respondents filed a motion to quash the subpoena to testify served upon
 Mark Fischer, Esq., and the subpoena to produce documents served upon Rawlings & Associates,
 PLLC. The civil case was filed and pending in the Eastern District of Pennsylvania (Case No. 2:13-
 cv-4663) pending before U.S. District Judge Juan Sanchez. On May 25, 2018 GlaxoSmithKline
 LLC filed a motion to transfer and to stay time to respond to the motion to quash. On June 29,
 2018 a stipulation of dismissal was filed by GlaxoSmithKline LLC informing the court the parties
 had reached an agreement on the respondent’s motion to quash and the action was now moot and
 should be dismissed accordingly. Judge Jennings did not take any action on either motion in this
 case while assigned to her docket.

 At the time Judge Jennings took the bench in late April 2018, she gave instructions for certain
 individual stocks to be sold in order to prevent conflicts such as this one. Unbeknownst to Judge
 Jennings certain of these instructions were not completed by her brokerage firm until November
 2018. This was an inadvertent administrative error associated with the timing of certain entities
 on her conflicts list. Judge Jennings regrets that this error occurred and has taken steps to prevent
 this issue in the future.
While Judge Jennings’s ownership of stock neither affected nor impacted the case, her stock
ownership would have required recusal under the Code of Conduct for United States Judges, and
thus, Judge Jennings directed me to notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:

       [A] judge should disclose to the parties the facts bearing on disqualification as soon
       as those facts are learned, even though that may occur after entry of the decision.
       The parties may then determine what relief they may seek and a court (without the
       disqualified judge) will decide the legal consequence, if any, arising from the
       participation of the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was
entered in a district court by a judge and it is later learned that the judge was disqualified.” With
Advisory Opinion 71 in mind, you are invited to respond to Judge Jennings ‘disclosure of a conflict
in this case. Should you wish to respond, please submit your response on or before August 13,
2021. Any response will be considered by the Chief Judge of this court without the participation
of Judge Jennings.

                                                              Sincerely,


                                                              James J. Vilt, Jr.
                                                              Clerk of Court
